i          i        i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00283-CV

                                  In the INTEREST OF K.V., a Child

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02200
                      Honorable Charles Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 16, 2009

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Tiffany L. appeals the trial court’s judgment terminating her parental rights to her child K.V.

and its order finding her appellate points frivolous. See TEX . FAM . CODE ANN . § 263.405(d)(3)

(Vernon 2008). Appellant’s court-appointed appellate attorney filed a motion to withdraw and a

brief containing a professional evaluation of the record demonstrating there are no arguable grounds

to be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her right
                                                                                      04-09-00283-CV

to review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.–San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not

file a pro se brief.

        We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX . CIV . PRAC. &

REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405( d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.



                                                       PER CURIAM




                                                 -2-